Citation Nr: 1506119	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  13-01 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right hand disability and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left hand disability and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran had active service from January 1964 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Reno, Nevada.

In September 2013 the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's virtual claims file.


FINDINGS OF FACT

1.  The RO denied the Veteran's claims of entitlement to service connection for right and left hand disabilities disability in a May 1997 rating decision.  The Veteran was notified of the decision, but he did not file an appeal. 

2.  Evidence obtained since the May 1997 rating decision is new and raises a reasonable possibility of substantiating the claims of entitlement to service connection for right and left hand disabilities. 

3.  The Veteran's right hand disability had its onset in service.

4.  The Veteran's left hand disability had its onset in service.  



CONCLUSIONS OF LAW

1.  The May 1997 rating decision which denied entitlement to service connection for right and left finger disabilities is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014). 

2.  New and material evidence has been received in order to reopen the claims of entitlement to service connection for right and left hand disabilities.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).
 
3.  The criteria for the establishment of service connection for a right hand disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

4.  The criteria for the establishment of service connection for a left hand disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board finds that new and material evidence sufficient to reopen these claims for service connection has been submitted.  The Veteran was initially denied service connection for these claims, then characterized as right and left finger disabilities, in a May 1997 rating decision.  In this decision, the RO considered the Veteran's service treatment records and his claim for service connection, and ultimately determined there was no evidence of in-service treatment for the claimed disabilities.  The Veteran did not file any statement indicating disagreement with this decision, or submit relevant evidence within one year following its issuance.  Accordingly, the May 1997 rating decision is final.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2014). 

In May 2012, the Veteran filed a petition to reopen these claims.  The evidence received since the May 1997 RO denial includes a statement from the Veteran's brother, a Board certified physician of internal medicine and cardiovascular disease, attesting to the Veteran's bilateral hand disabilities since his military service.  

The credibility of this new evidence is presumed.  Therefore, it is also material. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening his claims for service connection.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Next, in this case, the Veteran reports that he sustained injuries to his hands due to repetitive motions in flying aircraft during service, and has suffered from these disabilities since service. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

As noted above, the Veteran's service treatment records are completely silent regarding any complaints, treatment, or diagnoses pertaining to his right or left hand disabilities.  

The only medical evidence associated with the claims file is a statement submitted by the Veteran dated in December 2012 from his brother, Dr. W.O., a Board certified physician in internal medicine and cardiovascular disease.  Dr. W.O. stated that the Veteran started to develop contractures of both hands following his military service.  

In further support of his claims, the Veteran testified during his September 2014 hearing that he began experiencing contractures of his hands during service as a result of repetitive motions required to fly aircraft.  The Veteran stated he was given vitamin E, for which a prescription was not required.  Finally, the Veteran stated that this disorder was not listed on his separation examination because he was told it would delay his separation from service.  Nevertheless, he testified that he began suffering from this disorder to his hands during service and has continued to experience recurrent and persistent symptoms since.  As he is competent to report the date of onset of his symptoms and the Board finds his statements to be credible as they are consistent with the evidence of record, his claims of entitlement to service connection for right and left hand disabilities is granted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014). 


ORDER

Service connection for a left hand disability is warranted. 

Service connection for a right hand disability is warranted. 



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


